Citation Nr: 1727053	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  16-00 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a neurobehavioral disorder to include as secondary to exposure to contaminated water while stationed at Camp Lejeune, North Carolina.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel
INTRODUCTION

The Veteran completed active duty service from October 1962 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which denied entitlement to service connection for the claim on appeal.

The Board notes that the Veteran testified before the undersigned Veterans Law Judge in April 2017.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that there are two relevant etiology opinions of record; the first of which was provided by a private practitioner, a professor of psychology and counselor in March 2016, and the second of which was provided by a VA staff physician who is a member of the subject matter expert panel of the Camp Lejeune Contaminated Water Project in October 2016.  The private etiology opinion discussed unspecified research the author had completed on the development of neurological illnesses suffered by veterans including hundreds of complaints from veterans who were previously stationed at Camp Lejeune and later developed problems such as panic and anxiety disorders, which she classifies as "neurobehavioral effects caused by water contamination."  She then provided an etiology opinion and discussed the Veteran's deceased daughter's diagnosis of panic attacks, noting that there was "mention in the extensive search she conducted that similar conditions could occur later in the offspring of exposed Veterans."  However, specific medical research citations are not provided, and there is currently incomplete information as to the clinical and medical basis of the opinion provided.  Additionally, although extensive citation was included in the October 2016 VA subject matter expert opinion, the March 2016 private etiology opinion was not specifically addressed.  Accordingly, remand of this claim is required to provide the author of the March 2016 private etiology opinion an opportunity to submit supporting medical citation and research, and to procure a supplemental opinion from the October 2016 subject matter expert or other appropriate subject matter expert if she is unavailable. 

Additionally, the Board notes that it is unclear from the record that the Veteran's diagnosed anxiety/panic disorder is a neurobehavioral condition.  In this regard, the Board notes that neurobehavioral is defined as "relating to neurological status as assessed by observation of behavior."  Dorland's Illustrated Medical Dictionary, 1263 (32nd ed. 2012).  Additionally, the regional office had initially differentiated between neurobehavioral and neuropsychiatric disorders.  As such, on remand, the VA subject matter expert providing the requested supplemental opinion should specifically indicate whether the Veteran's diagnosed anxiety or panic disorder is a neurobehavioral condition, and also address the March 2016 private practitioner's opinion as to anxiety/panic disorder constituting a neurobehavioral condition.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's relevant outstanding VA treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2.  After obtaining any required release authorizations, request any relevant supporting research or medical citations from the author of the March 2016 private etiology opinion.  Efforts to obtain the aforementioned requested materials should be documented in the claims file.  If such materials are not or cannot be procured the Veteran must be notified.

3.  Then, return the Veteran's claims file to the subject matter expert who provided the October 2016 VA etiology opinion so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to another subject matter expert consistent with any applicable procedures provided in VA's M21-1 Adjudication Procedure Manual.  The entire claims file and a copy of this remand must be made available to the subject matter expert for review, and the subject matter expert must specifically acknowledge receipt and review of these materials in any reports generated.

a.  As an initial matter the subject matter expert should determine whether the Veteran's diagnosed anxiety/panic disorder is a neurobehavioral or neuropsychiatric disorder, and provide a supporting explanation for the resulting conclusion.  In doing so, the subject matter expert should specifically address the conclusions of the March 2016 private etiology opinion which classifies the Veteran's anxiety and panic symptoms as neurobehavioral.  

b.  Then, the subject matter should, after reviewing the March 2016 private etiology opinion, provide the following opinion:

(1) Whether it is at least as likely as not(50 percent or greater probability) that the Veteran's anxiety/panic disorder: (1) began during active service; or (2) is related to any incident of service to include exposure to contaminated water during his active duty service at Camp Lejeune, North Carolina.  The conflicting March 2016 etiology opinion should be directly addressed by the subject matter expert in this regard.

c.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  After undertaking any necessary additional development, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





